SUPREME COURT, MICH TERRY

Edward R. Campbell vs. Stephen Mack

Principal $905.20
Interest thereon from August nth 1821, which is for 3 yrs. 1 month and 11 days 169.12
$1074.32
I have examined the matter referred and do certify & report the above sum (to wit one thousand and seventy four Dollars & thirty two cents) due & owing to Edward R. Campbell by Stephen Mack and as such respectfully submit this report in obedience to the order of this Court.
Sept1 22d 1824.
J. Kearsley.
Clerk
*706[Indorsement]
This Report is accepted by the Attornies of the parties
A G Whitney
PlfFs Atty
WOODBRIDGE
Deft’s Atty